MEMORANDUM OPINION
                                         No. 04-11-00830-CV

                              IN THE INTEREST OF J.O.G., a Child

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-01327
                         Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 7, 2012

DISMISSED FOR WANT OF PROSECUTION

           A complete appellate record for this appeal was filed in this court on December 20, 2011.

Since this appeal is accelerated, the deadline for filing the appellant’s brief was January 9, 2012.

TEX. R. APP. P. 38.6(a). On December 22, 2011, the appellant filed a copy of an agreed order of

referral to mediation signed by the trial court based on its consideration of a motion for new trial.

The order stated that the mediation was set for January 12, 2011.

           Based on the agreed order, this court issued an order on January 17, 2012, granting

appellant an extension of time to file her brief to February 1, 2012. The order stated that if the

underlying cause was settled through mediation, appellant was required to file a motion

requesting an appropriate disposition of the appeal no later than February 1, 2012.
                                                                                    04-11-00830-CV


       The clerk’s office of this court contacted appellant’s attorney and was informed that a

non-suit had been obtained and a motion to dismiss this appeal would be filed.             Despite

representations that the motion would be filed in a short time period, no motion was filed. On

February 17, 2012, appellant was ordered to file the appellant’s brief in this appeal no later than

February 27, 2012. Appellant was cautioned that if the brief was not filed by the deadline, the

appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3.

       Appellant’s brief has not been filed. Accordingly, this appeal is dismissed for want of

prosecution.

                                                     PER CURIAM




                                               -2-